DETAILED ACTION
	Claims 1, 4-15 are currently pending in the instant application.  Claims 1 and 4-14are rejected.  Claim 15 is withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 20 August 2021 has been previously acknowledged.  
Response to Amendment
Applicant's arguments filed 15 February 2022 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to the specification.  In regards to the 35 USC 112(a) rejection, while applicant has amended claim 1 to amend the chiral acid to formula (XIIc), (XIId), (XIIIC), and (XIIId), as the specification provides on page 70, example 2 and table 1, that formula (VIII) is converted with only 6 of 98 tested chiral acids and also provides in Table 1 that only (-)DBTA and N-Tosyl-D-valine had any yield, the rejection is maintained as there is only enablement for (-)DBTA and N-Tosyl-D-valine found in the instant specification.  The 35 USC 112(a) rejection is therefore maintained.  In regards to the 35 USC 112(b) rejection, Applicant’s amendment has overcome the rejection in regards to claims 1 and 4-12.  However, claim 13 and 14 still include in a “further comprising” step, the language, “converting the chiral acid salt…” without steps on how to convert, therefore, the 35 USC 112(b) rejection of claims 13 and 14 is maintained. 
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the process of preparing the formula (XI) by converting a chiral center of compound (VIII) with a specific chiral acid selected from (-)DBTA and N-Tosyl-D-valine does not reasonably provide enablement for the use of any chiral acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims includes preparing formula (XI) from the compound (VIII), for example, with any chiral acid, such as formula (XII) etc. 
(b)	Nature of the invention - The nature of the invention is the preparation of compounds of the formula (XI) by converting a chiral center of (VIII).

(c)	State of the prior art – The state of the art as provided by applicant on page 70 of the specification, example 2 and table 1 is that the formula (VIII) formed the chiral acid salt (VIII) with only 6 of 98 tested chiral acids.  Table 1 provides that only (-) DBTA and N-Tosyl-D-valine had any yield out of the 6 chiral acids out of the 98 chiral acids tested.

(d)	Level of one of ordinary skill in the art - The artisans synthesizing Applicant' s compound (XI), would be a collaborative team of synthetic chemists and/or possessing commensurate degree level (at least a B.S. degree) and/or skill in the art, as well as several years of professional experience.

(e)	Level of predictability in the art – As provided in applicants specification, the level of predictability is low as only 6 of 98 chiral acids formed the chiral acid salt (VIII) and only 2 of these had any yield.

Any measure of predictability that would result from the situation above is dependent on the artisan synthesizing Applicant's formula (XI) being well above that of ordinary skill in the art. A person having ordinary skill in the art would not have sufficient knowledge of what chiral acids would work, since a majority did not prepare the chiral acid salt (VIII).   

(f)	Amount of direction provided by the inventor - The application is negligent regarding direction with respect to making formula (XI) as applicant has not provided what 92 chiral acids did not work or any direction as to how to choose a chiral acid other than (-) DBTA and N-tosyl-D-valine.  Furthermore, Applicant has not provided any guidance that would lead a person of ordinary skill in the art to be able to predict whether certain chiral acids would work, as again, a majority of unknown chiral acids did not work.

(g)	Existence of working examples – The applicant has only demonstrated two chiral acids that work, see table 1.  Out of 98 tested chiral acids, only (-) DBTA and N-tosyl-D-valine provided a yield of chiral acid salt (VIII).  As stated in example 2, only 6 chiral acids out of a total of 98 chiral acids formed the chiral acid salt (VIII). Hence, Applicant must demonstrate the identification of chiral acids or limit the claims accordingly.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure – Given the state of the art and lack of predictability discussed in section (e), undue experimentation is needed to practice the full scope of Applicant' s instant invention especially in view of the example 2 which states that only 6 of 98 chiral acids tested provided the chiral acid salt (VIII).

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_08.htm#sect2164.08"MPEP § 2164.08 (scope or breadth of the claims), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_05_a.htm#sect2164.05a"2164.05(a) (nature of the invention and state of the prior art), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_05_b.htm#sect2164.05b"2164.05(b) (level of one of ordinary skill), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_03.htm#sect2164.03"2164.03 (level of predictability in the art and amount of direction provided by the inventor), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_02.htm#sect2164.02"2164.02 (the existence of working examples) and §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_06.htm#sect2164.06"2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that applicant is insufficiently enabled is clearly justified.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how to convert the further comprising chiral acid salt and what to convert the further comprising chiral acid salt to.  There is nothing present in the claim 13 detailing how the further comprised “converting the chiral acid salt…” is converted or what it is converted to.  Claim 13 states that it is “further comprising” which is in addition to the steps provided in parent claim 1, therefore, it is unclear what steps are utilized to convert the chiral acid salt and what the chiral acid salt is converted to.  It appears that claims 13 and 14 may be a previous limitation before claim 1 was amended to include 
    PNG
    media_image1.png
    77
    647
    media_image1.png
    Greyscale
.  It is suggested that claim 13 be deleted and claim 14 rewritten as follows:
14.	The process according to claim 1, wherein the chiral acid salt of 2-[(2S)-1-azabicyclo[2.2.2]oct-2-yl]-6-(3-methyl-1H-pyrazol-4-yl)thieno[3,2-d]pyrimidin-4(3H)-one is 2-[(2S)-1-azabicyclo[2.2.2]oct-2-yl]-6-(3-methyl-1H-pyrazol-4-yl)thieno[3,2-d]pyrimidin-4(3H)-one hemihydrate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					 9 May 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600